 

Exhibit 10.3

 

May 21, 2001

   

Milan Bekich

8301 Strecker Lane

Plano, TX 75025

 

[LOGO]

 

Dear Milan;

 

We are pleased to confirm our verbal job offer of Vice President, Vertical
Markets reporting to Rick Spurr. Your annualized salary will be $175,000,00 US,
which will be paid biweekly. You will also receive an annual car allowance of
$7,200.00 that will be paid monthly. Your salary and performance will be subject
to review on an annual basis, with the next review currently scheduled for April
2002. You will be eligible to receive a $35,000 US signing bonus within your
first 30 days of employment with Entrust. If you voluntarily resign your
employment with Entrust during your first 12 months of employment, you will be
required to repay the sign-on bonus. In addition, you will be eligible for a
retention bonus of $35,000 payable on your one-year employment anniversary. If
you voluntarily resign your employment within twelve months of receiving the
retention bonus, you will be required to repay the retention bonus. Your start
date will be Friday, June 1, 2001.

 

You will also be eligible to participate in the Company’s current management
bonus plan, beginning in the second half of 2001, based on the position that you
are being offered. Currently, the management incentive is reviewed and paid in
accordance with predetermined objectives on a semi-annual basis. Your annual
incentive target is 71% of base salary or $125,000 at 100% achievement of
individual management objectives and Company revenue targets. The current
potential range of payout is 85%-135% of target. However, these incentive
programs may be amended or discounted at any time.

 

You will be granted an award of incentive stock options to purchase 75,000
shares of common stock of Entrust with an exercise price equal to the fair
market value of the common stock on the day of grant (close of business your
first day of work). The vesting conditions that will be outlined in your Entrust
Stock Option Agreement include the following:

 

  •   25% cliff vest after one year of employment;

 

  •   1/36 per month after first year, fully vested at four years;

 

  •   Ten-year term.

 

This award is subject to the terms of the Incentive Stock Option Agreement that
will be provided to you within several weeks of your start date.

 

Vacation is set at 15 business days upon acceptance.

 

As with all employees, your employment with the Company is at will. This means
that your terms and conditions of employment, including but not limited to
termination,

 

WWW.ENTRUST.COM

 

One Preston Park South

4975 Preston Park Blvd

Suite 400

Plano, TX 75093

       



--------------------------------------------------------------------------------

 

demotion, promotion, transfer, compensation, benefits, duties and location of
work may be changed with or without cause, for any or no reason, and with or
without notice.

 

Your status as an at-will employee cannot be changed by any statement, promise,
policy, course of conduct, in writing or manual except through a written
agreement signed by the CEO of the company.

 

This employment offer is contingent upon the following:

 

•   Your signing the following agreements and returning with your offer letter:
  Entrust’s Conflict of Interest and Intellectual Property and Confidentiality.
By accepting this offer of employment at will, you also agree to any terms and
conditions contained in those documents as written. (included with this letter)

 

•   Your completing the employment application (included in offer package)

 

•   Your ability to provide documentation to establish your identity and
eligibility for employment as required under the Immigration Reform and Control
Act of 1986. Please review the enclosed “List of Acceptable Documents”, and
provide the appropriate ones to Human Resources prior to your first day of
employment (included in offer package).

 

•   Your taking, and receiving a negative result on, a drug screen designed to
detect the current use of illegal drugs. Enclosed is an information sheet
describing the drug screen procedure and the location of the lab or clinic
closest to your home address. If you either, fail to take the test, or secure a
positive result, you may not reapply for a twelve month period.

 

•   Your satisfactory completion of our pre-employment background investigation,
which will include confirmation of your degrees, diplomas and/or certificates.
The authorization form should be completed and faxed, within two business days,
to OccuScreen at 877-464-5656. Upon your request, we will identify any consumer
reporting agency involved in this process so that you may, if you wish, seek
access to its records as provided under the relevant statute.

 

We believe that your abilities and our needs are compatible and that your
acceptance of this offer will prove mutually beneficial. However, it is
understood and agreed that your employment is terminable at the will of either
party and is not an employment agreement for a year or any other specified term.

 

To accept and confirm your start date and this employment at will offer, please
contact me at 972.943.7331 within five days of this letter’s date, or Sherry
Crawford, Sr. Human Resources Assistant at 972.943.7320. Please sign and return
the original offer letter along with all other required documentation to Sherry
Crawford before your first day of employment.

 

WWW.ENTRUST.COM

 

One Preston Park South

4975 Preston Park Blvd

Suite 400

Plano, TX 75093

       



--------------------------------------------------------------------------------

 

Please feel free to direct any questions regarding the terms of the offer to
Rick Spurr or me

 

Sincerely,

 

/s/    B. Jeff Bearrows

B. Jeff Bearrows

V.P., Human Resources

 

WWW.ENTRUST.COM

 

One Preston Park South

4975 Preston Park Blvd

Suite 400

Plano, TX 75093

       



--------------------------------------------------------------------------------

 

I have read, understood, and therefore, accept this offer of employment at will,
as set forth above, and will report on                                         
        .

 

Signature:                    /s/    Milan Bekich

                    __________________________________

 

Date:

            ____________________________________

 

Upon your acceptance of this offer as set forth above, please provide or confirm
your social security number and date of birth. This will facilitate your
enrollment on our payroll.

 

SS#: :________________________________________

 

Date of Birth: ______________________________

 

Attachments:

 

Background Information Authorization

Benefit Plan Summary

Conflict of Interest Agreement

Intellectual Property and Confidentiality Agreement

Drug Screen Procedures

Current Cash Incentive Plan

I-9 Form (Employment Identification & Verification)

W-4 Form (U.S. Federal Tax Withholding)

Application Form

 

WWW.ENTRUST.COM

 

One Preston Park South

4975 Preston Park Blvd

Suite 400

Plano, TX 75093

       